Citation Nr: 1543905	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to June 28, 2012 for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  In the October 2012 rating decision on appeal, the RO granted service connection for CAD, effective June 28, 2012.

2.  The medical evidence of record indicates that the Veteran's CAD was demonstrated as early as June 28, 2011.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 28, 2011, for the grant of service connection for CAD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816(c)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, letters dated December 2012 and May 2013 complied with VA's duty to notify the Veteran with regard to the earlier effective date issue addressed herein.  Specifically, these correspondences apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and effective date.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), as well as, VA and private treatment records.  The Veteran has not indicated that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

II.  Analysis

On June 28, 2012, the Veteran filed a claim of service connection for ischemic heart disease, to include as secondary to herbicide exposure.  Service connection for CAD (ischemic heart disease) was granted in the October 2012 rating decision, and the Veteran was assigned a 30 percent rating effective June 28, 2012.  The RO stated that this date was assigned based on the date of the Veteran's service connection claim.
The Veteran believes the effective date of his award of service connection for CAD should be prior to the date of claim pursuant to 38 C.F.R. § 3.114.  Specifically, he has argued that his effective date should be one year prior to the date of claim pursuant to 38 C.F.R. § 3.114(a)(3).  

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

The Board initially notes that, in the October 2012 rating decision, the RO granted service connection for coronary artery disease based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158   (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. 3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure on August 31, 2010.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

In the instant case, the Veteran was not denied compensation for CAD between September 25, 1985, and May 3, 1989; his claim for service connection was not pending before VA on May 3, 1989; and his initial claim was not received within one year from the date of his separation from service.  Thus, the effective date shall be the later of the date such claim for service connection was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(2).

In this matter, there is no evidence to suggest, nor has the Veteran contended that he filed a claim of entitlement to service connection for CAD prior to June 28, 2012.  As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for CAD prior to June 28, 2012.  See Servello, 3 Vet. App. at 198-200.  As such, an earlier effective date cannot be awarded under 38 C.F.R. § 3.400.

The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the Veteran may be entitled to an effective date of one year earlier than the date he filed his claim for service connection for CAD, if the evidence of record establishes that (1) he experienced symptoms of CAD prior to his diagnosis, and (2) CAD existed continuously from that date until the time he filed his claim for CAD.

In this matter, the Veteran has asserted that he experienced symptoms of CAD for many years.  In support of his contention, he submitted a letter from his private treatment provider, Dr. D.B.  In his April 2013 letter, Dr. D.B. explained, "[b]ased on the severity of [the Veteran's] atherosclerotic heart disease which was discovered in July 2012, and at which time he had diffuse CAD requiring bypass, I would suspect that his coronary atherosclerosis began at least three to five years prior to the time of his cardiac catheterization."  Dr. D.B. concluded, "[s]ince he did not have catheterization prior to then, we do not have a definitive answer, but based on the progression of CAD in general, this would seem to be a reasonable estimate."

Accordingly, the competent medical evidence indicates that the Veteran's CAD existed continuously from one year earlier until the date he filed his claim.  The Board therefore finds that an earlier effective date is assignable based on liberalizing law.  38 C.F.R. § 3.114(a)(3).  Thus, an effective date of June 28, 2011 is warranted for the grant of service connection for ischemic heart disease.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a)(3), 3.400, 3.816(c)(2).








	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of June 28, 2011 for the award of service connection for coronary artery disease is granted.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


